
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


SUMMARY COMPENSATION TERMS


        The following is a summary of the terms of the compensation package for
Michael Batchelor in his position as Vice President, Canada.

•Annual base salary of CDN$336,690.

•Eligible to participate in the Brand MIC Bonus Plan with a bonus of up to
CDN$249,000.

•Receipt of a retention bonus equal to CDN$274,789 for each year of the first
three full years Mr. Batchelor remains with Brand Services, Inc. Any unpaid
amounts will be fully payable immediately if employment is terminated by Brand
for any reason other than for cause.

•Receipt of supplemental retention bonus of CDN$124,700 provided for each full
or partial year of the first three years of Mr. Batchelor's employment with
Brand Services, Inc. In the event of a partial year of employment, the
supplemental retention bonus will be prorated.

•Eligible to participate further in the Brand equity investment program,
including:

•receipt of 92,610 Class C and C1 Units.

•Of this amount 12,965 Class C Units have a strike price of $10 per unit and
vest on a time based schedule and will fully vest upon a change of control.

•An additional 39,822 Class C Units of this total number have a strike price of
$10 per unit and vest on a company performance based schedule.

•The final 39,822 Class C1 Units of this total number have a strike price of $5
per unit and also vest on a performance based schedule.

•Eligible for relocation assistance.

•Eligible for exit bonus of CDN$100,000 at the end of three full years of
employment.

•Eligible for the standard health, retirement and other benefits according to
the current policy.

•Eligible for five weeks of vacation from the date of employment.

•Eligible for vehicle allowance of US$700 per month in accordance with Brand
Services, Inc.'s policy.

•If employment is involuntarily terminated for any reason other than for cause,
provided with 12 months of salary continuation at then current rate of pay as
well as medical and other insurance benefits being received at that time.

--------------------------------------------------------------------------------







QuickLinks


SUMMARY COMPENSATION TERMS
